

116 HJ 40 IH: Proposing an amendment to the Constitution of the United States requiring that the Federal budget be balanced.
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 40IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Loudermilk (for himself, Mr. Collins of Georgia, Mr. Griffith, Mr. Hice of Georgia, Mr. Mooney of West Virginia, Mr. Weber of Texas, Mr. DesJarlais, Mr. Kevin Hern of Oklahoma, Mr. Riggleman, and Mr. Wright) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States requiring that the Federal budget
			 be balanced.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year. 2.Total outlays shall not exceed 18 percent of the gross domestic product of the United States for the calendar year ending prior to the beginning of such fiscal year.
 3.The Congress may provide for suspension of the limitations imposed by section 1 or 2 of this article for any fiscal year for which two-thirds of the whole number of each House shall provide, by a rollcall vote, for a specific excess of outlays over receipts or over 18 percent of the gross domestic product of the United States for the calendar year ending prior to the beginning of such fiscal year.
 4.Any bill to levy a new tax or increase the rate of any tax shall not become law unless approved by two-thirds of the whole number of each House of Congress by a rollcall vote.
 5.The limit on the debt of the United States held by the public shall not be increased, unless two-thirds of the whole number of each House of Congress shall provide for such an increase by a rollcall vote.
 6.Any Member of Congress shall have standing and a cause of action to seek judicial enforcement of this article, when authorized to do so by a petition signed by one-third of the Members of either House of Congress. No court of the United States or of any State shall order any increase in revenue to enforce this article.
 7.The Congress shall have the power to enforce this article by appropriate legislation. 8.Total receipts shall include all receipts of the United States except those derived from borrowing. Total outlays shall include all outlays of the United States except those for repayment of debt principal.
 9.This article shall become effective beginning with the tenth fiscal year commencing after its ratification by the legislatures of three-fourths of the several States..
		